UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: _(811-05037)_ Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric W. Falkeis Professionally Managed Portfolios 615 East Michigan Street Milwaukee, WI 53202 (Name and address of agent for service) Registrant's telephone number, including area code: (414) 765-5301 Date of fiscal year end: December 31 Date of reporting period: June 30, 2012 Muzinich Short Duration High Yield Corporate Debt Fund The Registrant did not hold any voting securities and accordingly did not vote any proxies during the reporting period. Muzinich High Income Floating Rate Fund The Registrant did not hold any voting securities and accordingly did not vote any proxies during the reporting period. Muzinich U.S. High Yield Corporate Bond Fund The Registrant did not hold any voting securities and accordingly did not vote any proxies during the reporting period. Muzinich Credit Opportunities Fund The Registrant did not hold any voting securities and accordingly did not vote any proxies during the reporting period. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Professionally Managed Portfolios By (Signature and Title)*/s/ Eric W. Falkeis Eric W. Falkeis Principal Executive Officer Date 8/22/12 * Print the name and title of each signing officer under his or her signature.
